ON REHEARING Sam Robinson, Associate Justice. On rehearing it has been called to our attention that on January 15th, when Wells paid Wyma, $7,500 and Wyma in turn paid Planters Lumber Company $4,834.21 which was credited on the Lot 3, Block 2 job, only $2,274.29 was owed to Planters on the Wells job. Of course, in these circumstances Planters could have applied to the Wells job only the amount of money owed thereon, $2,274.29. Cooper v. Sparrow, 222 Ark. 385, 259 S. W. 2d 496. In the original opinion Wells was given credit for the entire $4,834.21. Wells was, therefore, erroneously given credit for the difference between $2,274.29 and $1,834.21, which is $2,559.92. Wells should not have been given credit for this $2,559.92 and Planters is entitled to a lien for that amount. The petition for rehearing is granted to that extent.